Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3,7-15,17-25, and 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, upon which all other claims depend, requires that “the bottom portion does not fold”. The specification does not provide any recitation of whether the bottom portion can fold or not and such a feature cannot be gleamed from the figures.  Furthermore the specification and claims appear to disclose the exact opposite of the this newly claimed feature.  The specification and claims require that the bottom portion is formed from flexible polymer sheets and thus it can be folded to some extent with appropriate force/temperature.  Since the application as originally filed does not provide any support or convey with reasonable specificity to one of ordinary skill in the art that applicant was in possession of a bottom portion which does not fold this is directed to new matter. 

 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3, 7, 8, 9, 17, 18, 19, 20, 21, 22, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2013/0177972 A1) and further in view of Fujimori (JP 05-336957 from IDS).

Regarding claim 1, Green teaches a structured bag for cell culture (Paragraphs [0150]-[0151]), comprising: a top portion, a bottom portion having a shape, a sidewall extending between the top portion and the bottom portion, and at least partially defining an interior compartment for receiving fluid, wherein the bottom portion is configured to maintain the shape to support the structured bag such that the structured bag is free standing when placed on a surface (Fig. 1A; Paragraphs [0150]-[0151]; Paragraph [0387]).
Regarding claim 6, Green teaches the structured bag as previously described, wherein the bottom portion and at least one of the top portion and the sidewall is formed from a flexible material, and wherein the flexible material of the bottom portion is thicker than the flexible material of the at least one of the top portion and the sidewall (Fig. 1A; Paragraph [0016]).
Green discloses that the bioreactor bags may be formed in any shape but does not specifically disclose wherein the bottom portion has a larger cross-sectional area than the top portion and does not fold.

Fujimori discloses cell culture bags which have a base, i.e. bottom portion, which extends out and a top portion with the two sidewalls touching to seal the bag, i.e. the bottom portion has a larger cross-sectional area than the top portion. Fujimori also discloses that the bottom portion has a sheet 8 supplied thereon to prevent returning to a folded state after it has been extended, i.e. the bottom does not fold in use. (See Fujimori Abstract and Fig. 3) 

It would have been obvious to one of ordinary skill in the art at the time of invention to provide the bioreactor bag of Green with a bottom having a larger cross-sectional area than a top portion and a sheet preventing folding as described by Fujimori because such a shape is known to be used in bioreactor bags such as those described by Fujimori and such a shape and sheet allows a bag to effectively hold and culture cells while remaining free standing without collapse as would be desirable in the device of Green.
Furthermore it is noted that such modification directed to the cross section of the top and bottom of the device and thickness thereof would have required a mere change in size and/or shape of the device which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Also the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 2, Green teaches the structured bag as previously described, wherein at least one of the portions of the structured bag is formed from a flexible material (Paragraphs [0150]-[0151]).
Regarding claim 3, Green teaches the structured bag as previously described, wherein the flexible material comprises a plastic film or laminate having high gas permeability (Paragraph [0387]).
Regarding claim 7, Green teaches the structured bag as previously described, wherein the bottom portion comprises a rigid substrate (Fig. 1A; Paragraph [0387]).
Regarding claim 8, Green teaches the structured bag as previously described, wherein the rigid substrate comprises geometric patterns that support three-dimensional cell culture (Fig. 1A; Paragraph [0065]; Paragraph [0206]; Paragraph [0378]).
Regarding claim 9, Green teaches the structured bag as previously described, wherein the geometric patterns comprise microwells (Fig. 1A; Paragraph [0065]; Paragraph [0206]; Paragraph [0378]).
Regarding claim 17, Green teaches the structured bag as previously described, further comprising a porous support in the interior compartment (Fig. 1A; Paragraph [0199]).
Regarding claim 18, Green teaches the structured bag as previously described, wherein the porous support comprises geometric patterns that support three-dimensional cell culture (Paragraph [0206]).
Regarding claim 19, Green teaches the structured bag as previously described, wherein the geometric patterns comprise microwells (Paragraph [0065]; Paragraph [0206]; Paragraph [0378]).
Regarding claim 20, Green teaches the structured bag as previously described, wherein the porous support comprises a dialysis membrane (Paragraph [0199]).
Regarding claim 21, Green teaches the structured bag as previously described, wherein the dialysis membrane is positioned in the interior compartment proximal to the bottom portion (Fig. 1A).
Regarding claim 22, Green teaches the structured bag as previously described, wherein the top portion comprises a fitment (Fig. 1A; Fig. 2; Paragraph [0152]).
Regarding claim 23, Green teaches the structured bag as previously described, wherein the fitment comprises at least one port (Fig. 1A; Fig. 2; Paragraph [0152]).
Regarding claim 25, Green teaches the structured bag as previously described, wherein the bottom portion comprises a bottom panel (Fig. 1A; Fig. 2; Paragraph [0387]).

Claims 1, 2, 3, 7, 8, 9, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23, and 25 are additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. (WO 2016/069892 A1) and further in view of Fujimori (JP 05-336957 from IDS).

Regarding claim 1, Tanner teaches a structured bag for cell culture (Abstract, Paragraph [00147]), comprising: a top portion (815) (Fig. 8; Paragraph [00147]); a bottom portion (100) having a shape (Fig. 8; Fig. 9; Paragraph [0051]); a sidewall (820) extending between the top portion (815) and the bottom portion (100) and at least partially defining an interior compartment (850) for receiving fluid, wherein the bottom portion (100) is configured to maintain the shape to support the structured bag such that the structured bag is free standing when placed on a surface (Paragraph [00147]).
Tanner teaches the structured bag as previously described, wherein the bottom portion (100) and at least one of the top portion (815) and the sidewall (820) is formed from a flexible material (Paragraph [00141]: Substrate used to construct microwells can be made of materials known in the art to the flexible; Paragraph [00147]), and wherein the flexible material of the bottom portion (100) is thicker than the flexible material of the at least one of the top portion (815) and the sidewall (820) (Figs. 18-20; Paragraph [00141]; Paragraph [00151]; Paragraph [00182]).
Tanner discloses that the bioreactor bags may be formed in numerous shapes but does not specifically disclose wherein the bottom portion has a larger cross-sectional area than the top portion.

Fujimori discloses cell culture bags which have a base, i.e. bottom portion, which extends out and a top portion with the two sidewalls touching to seal the bag, i.e. the bottom portion has a larger cross-sectional area than the top portion. Fujimori also discloses that the bottom portion has a sheet 8 supplied thereon to prevent returning to a folded state after it has been extended, i.e. the bottom does not fold in use. (See Fujimori Abstract and Fig. 3) 

It would have been obvious to one of ordinary skill in the art at the time of invention to provide the bioreactor bag of Tanner with a bottom having a larger cross-sectional area than a top portion and a sheet preventing folding as described by Fujimori because such a shape is known to be used in bioreactor bags such as those described by Fujimori and such a shape and sheet allows a bag to effectively hold and culture cells while remaining free standing without collapse as would be desirable in the device of Tanner.
Furthermore it is noted that such modification directed to the cross section of the top and bottom of the device and thickness thereof would have required a mere change in size and/or shape of the device which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Also the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 2, Tanner teaches the structured bag as previously described, wherein at least one of the portions of the structured bag is formed from a flexible material (Paragraph [00147]).
Regarding claim 3, Tanner teaches the structured bag as previously described, wherein the flexible material comprises a plastic film or laminate having high gas permeability (Paragraph [00166]; Paragraph [00182]).

Regarding claim 7, Tanner teaches the structured bag as previously described, wherein the bottom portion (100) comprises a rigid substrate (Paragraphs [00140]-[00141]; Paragraph [00144]).
Regarding claim 8, Tanner teaches the structured bag as previously described, wherein the rigid substrate comprises geometric patterns that support three-dimensional cell culture (Fig. 8; Fig. 9; Paragraph [00108]; Paragraph [00144]).
Regarding claim 9, Tanner teaches the structured bag as previously described, wherein the geometric patterns comprise microwells (Fig. 8; Fig. 9; Paragraph [00108]; Paragraph [00144]).
Regarding claim 13, Tanner teaches the structured bag as previously described, further comprising a filter material (4570) in the interior compartment (Fig. 32; Paragraphs [00215]-[00217]).
Regarding claim 14, Tanner teaches the structured bag as previously described, wherein the filter material (4570) separates the interior compartment into a first portion (above mesh 4570) and a second portion below mesh 4570) (Fig. 32; Paragraphs [00215]-[00217]).
Regarding claim 15, Tanner teaches the structured bag as previously described, wherein the filter material (4570) comprises pores having a size of about 15 microns to about 100 microns (Paragraph [00217]).
Regarding claim 17, Tanner teaches the structured bag as previously described, further comprising a porous support (2500) in the interior compartment (Figs. 18-20; Paragraph [00162]).
Regarding claim 18, Tanner teaches the structured bag as previously described, wherein the porous support (2500) comprises geometric patterns that support three-dimensional cell culture (Figs. 18-20; Paragraph [00162]).
Regarding claim 19, Tanner teaches the structured bag as previously described, wherein the geometric patterns comprise microwells (2201) (Figs. 18-20; Paragraph [00162]).
Regarding claim 20, Tanner teaches the structured bag as previously described, wherein the porous support (2500) comprises a dialysis membrane (Paragraph [00162; Paragraph [00188]).
Regarding claim 21, Tanner teaches the structured bag as previously described, wherein the dialysis membrane is positioned in the interior compartment proximal to the bottom portion (Figs. 18-20).
Regarding claim 22, Tanner teaches the structured bag as previously described, wherein the top portion comprises a fitment (Fig. 8; Paragraph [00146]).
Regarding claim 23, Tanner teaches the structured bag as previously described, wherein the fitment comprises at least one port (860) (Fig. 8; Paragraph [00146]).
Regarding claim 25, Tanner teaches the structured bag as previously described, wherein the bottom portion (100) comprises a bottom panel (Paragraph [0044]).

Regarding claim 15, Tanner teaches the structured bag as previously described, wherein the filter material (4570) comprises pores having a size of about 15 microns to about 100 microns (Paragraph [00217]).
	Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to optimize the pore size of the filter material to prevent the passage of a spheroid through the mesh (Tanner: Paragraph [00217]).


Claims 10, 36, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Fujimori (JP 05-336957 from IDS) as applied to claims above and further in view of Graetz et al. (US 7,326,355 B2), herein referred to as Graetz.

Regarding claim 10, Green teaches the structured bag as previously described, but fails to teach an embodiment explicitly comprising a dip tube. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2-24) comprising a dip tube (304) in the interior compartment (262), wherein the dip tube (304) comprises a proximal end and a distal end, the proximal end being in fluid communication with a port (290) in the fitment and the distal end being in contact with fluid in the interior compartment (262) (Fig. 6; Col. 12, lines 46-63)
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the dip tube described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior compartment (Graetz: Col. 12, lines 46-63).
Regarding claim 36, Green teaches the structured bag as previously described wherein the system can comprise a perfusion system to circulate culture media or other components to cultured cells (Paragraph [0164]), but fails to disclose any specific details of said perfusion system. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2-24) comprising a circulation tube (31) having a first end fluidly connected to a dip tube (304) in the interior compartment (262) of the structured bag (256) and a second end fluidly connected to a circulation port (292) in the structured bag (256) (Fig. 6; Col. 12, lines 46-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the circulation system described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior compartment (Graetz: Col. 12, lines 46-63).
Regarding claim 37, Green teaches the structured bag as previously described wherein the system can comprise a perfusion system to circulate culture media or other components to cultured cells (Paragraph [0164]), but fails to disclose any specific details of said perfusion system. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2-24) further comprising a pump (316) configured to move fluid from the dip tube (304), through the circulation tube (310), and into the structured bag (256) through the circulation port (292) (Fig. 6; Col. 12, lines 46-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the circulation system described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior compartment (Graetz: Col. 12, lines 46-63).
Regarding claim 38, Green teaches the structured bag as previously described wherein the system can comprise a perfusion system to circulate culture media or other components to cultured cells (Paragraph [0164]), but fails to disclose any specific details of said perfusion system. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2-24) wherein fluid cascades from the circulation port (292) down the structured bag (256) (Fig. 6; Col. 12, lines 46-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the circulation system described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior compartment (Graetz: Col. 12, lines 46-63).

Claims 10, 36, 37, and 38 are additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner, in view of Fujimori (JP 05-336957 from IDS) as applied to claims above and further in view of Graetz et al. (US 7,326,355 B2), herein referred to as Graetz.
Regarding claim 10, Tanner teaches the structured bag as previously described, but fails to teach an embodiment explicitly comprising a dip tube. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2-24) comprising a dip tube (304) in the interior compartment (262), wherein the dip tube (304) comprises a proximal end and a distal end, the proximal end being in fluid communication with a port (290) in the fitment and the distal end being in contact with fluid in the interior compartment (262) (Fig. 6; Col. 12, lines 46-63)
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the dip tube described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior compartment (Graetz: Col. 12, lines 46-63).
Regarding claim 36, Tanner teaches the structured bag as previously described wherein the system can comprise a perfusion system to circulate culture media or other components to cultured cells (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2- 24) comprising a circulation tube (31) having a first end fluidly connected to a dip tube (304) in the interior compartment (262) of the structured bag (256) and a second end fluidly connected to a circulation port (292) in the structured bag (256) (Fig. 6; Col. 12, lines 46-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the circulation system described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior   compartment (Graetz: Col. 12, lines 46-63).
Regarding claim 37, Tanner teaches the structured bag as previously described wherein the system can comprise a perfusion system to circulate culture media or other components to cultured cells (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2- 24) further comprising a pump (316) configured to move fluid from the dip tube (304), through the circulation tube (310), and into the structured bag (256) through the circulation port (292) (Fig. 6; Col. 12, lines 46-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the circulation system described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior compartment (Graetz: Col. 12, lines 46-63).
Regarding claim 38, Tanner teaches the structured bag as previously described wherein the system can comprise a perfusion system to circulate culture media or other components to cultured cells (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Graetz, however, teaches a filtration module (Abstract) that can be used in cell culture systems (Col. 3, lines 2- 24) wherein fluid cascades from the circulation port (292) down the structured bag (256) (Fig. 6; Col. 12, lines 46-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the circulation system described by Graetz to allow fluid to circulate from the interior compartment into the filter module and back into the interior compartment (Graetz: Col. 12, lines 46-63).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Fujimori (JP 05-336957 from IDS) as applied to claims above and further in view of Staheli et al. (US 8,455,242 B2), herein referred to as Staheli.

Regarding claim 11, Green teaches the structured bag as previously described, but fails to teach an embodiment comprising an impeller in the interior compartment. Staheli, however, teaches a system for mixing a liquid solution or suspension within a collapsible bag (Abstract) comprising an impeller (84) in the interior compartment (Fig. 2; Col. 3, line 36; Col. 6, lines 7-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the mixer and impeller system described by Staheli to ensure proper mixing and suspension of the components within the container (Staheli: Col. 2, lines 49-50).
Regarding claim 12, Green teaches the structured bag as previously described, but fails to teach an embodiment comprising an impeller in the interior compartment. Staheli, however, teaches a system for mixing a liquid solution or suspension within a collapsible bag (Abstract) wherein the impeller (84) comprises a magnetic stir bar (Col. 6, lines 48-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the mixer and impeller system described by Staheli to ensure proper mixing and suspension of the components within the container (Staheli: Col. 2, lines 49-50).


Claims 11 and 12 are additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner in view of Fujimori (JP 05-336957 from IDS) as applied to claims above and further in view of Staheli et al. (US 8,455,242 B2), herein referred to as Staheli.

Regarding claim 11, Tanner teaches the structured bag as previously described, but fails to teach an embodiment comprising an impeller in the interior compartment. Staheli, however, teaches a system for mixing a liquid solution or suspension within a collapsible bag (Abstract) comprising an impeller (84) in the interior compartment (Fig. 2; Col. 3, line 36; Col. 6, lines 7-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the mixer and impeller system described by Staheli to ensure proper mixing and suspension of the components within the container (Staheli: Col. 2, lines 49-50).
Regarding claim 12, Tanner teaches the structured bag as previously described, but fails to teach an embodiment comprising an impeller in the interior compartment. Staheli, however, teaches a system for mixing a liquid solution or suspension within a collapsible bag (Abstract) wherein the impeller (84) comprises a magnetic stir bar (Col. 6, lines 48-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the mixer and impeller system described by Staheli to ensure proper mixing and suspension of the components within the container (Staheli: Col. 2, lines 49-50).

Claims 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Fujimori (JP 05-336957 from IDS) as applied to claims above and further in view of Cimino et al. (US 2016/0008407 A1) herein referred to as Cimino.

Regarding claim 13, Cimino teaches an apparatus for collection and processing of human biological material (Abstract) comprising a structured bag (Paragraph [0021]), wherein the structured bag further comprises a filter material in the interior compartment (Paragraph [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the filter material described by Cimino to allow for fluid communication throughout the device while restraining the tissue culture (Cimino: Paragraph [0033]).
Regarding claim 14, Cimino teaches an apparatus for collection and processing of human biological material (Abstract) wherein the filter material separates the interior compartment into a first portion (tissue retention volume) and a second portion (filtrate volume) (Paragraph [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the filter material described by Cimino to allow for fluid communication throughout the device while restraining the tissue culture (Cimino: Paragraph [0033]).
Regarding claim 15, Cimino teaches an apparatus for collection and processing of human biological material (Abstract) wherein the filter material is a porous structure with openings sized to make a desired separation (Paragraph [0033]). Cimino does not explicitly teach an embodiment wherein the pore sizes are about 15 microns to 100 microns but does teach that the range may have a lower limit of 70 microns and an upper limit of 400 microns (Paragraph [0034]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the filter material described by Cimino to allow for fluid communication throughout the device while restraining the tissue culture (Cimino: Paragraph [0033]).
Moreover, it would prove obvious to modify and optimize the pore size of the filter material based on the intended application of the device to properly restrain the cell and tissue samples and filter the desired materials, which may be of a smaller size than the materials present in the disclose of Cimino. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Fujimori (JP 05-336957 from IDS) as applied to claims above and further in view of Thermo Fisher Scientific "BPC Chamber selection guide", herein referred to as Thermo Fisher.

Regarding claim 24, Green teaches the structured bag as previously described, but fails to explicitly teach an embodiment wherein the fitment comprises a hole which enables the structured bag to be suspended above a surface. Thermo Fisher, however, manufactures cell culture bags with a square shape comprising several ports in the top or bottom portion with dip tubes that can stand freely, as well as products comprising a fitment with a hole which enables the bag to be suspended above a surface (Page 2, Step 2: 2D end port; Page 2, Step 2: 3D BPCs). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the described features of the Thermo Fisher culture bags to allow for complete fluid recovery from the system (Page 2, Step 2: 2D end port figure caption).
Claim 24 is additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner in view of Fujimori (JP 05-336957 from IDS) as applied to claims above and further in view of Thermo Fisher Scientific "BPC Chamber selection guide", herein referred to as Thermo Fisher.

Regarding claim 24, Tanner teaches the structured bag as previously described, but fails to explicitly teach an embodiment wherein the fitment comprises a hole which enables the structured bag to be suspended above a surface. Thermo Fisher, however, manufactures cell culture bags with a square shape comprising several ports in the top or bottom portion with dip tubes that can stand freely, as well as products comprising a fitment with a hole which enables the bag to be suspended above a surface (Page 2, Step 2: 2D end port; Page 2, Step 2: 3D BPCs). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the described features of the Thermo Fisher culture bags to allow for complete fluid recovery from the system (Page 2, Step 2: 2D end port figure caption).

Claims 31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Green, f in view of Fujimori (JP 05-336957 from IDS) as applied to claims above and further in view of Shibuya et al. (US 2010/0081122 A1), herein referred to as Shibuya.

Regarding claim 31, Green teaches the structured bag as previously described, wherein the system can comprise a perfusion system (Paragraph [0020]), but fails to disclose any specific details of said perfusion system Shibuya however teaches a system and method for cultivating cells (Abstract) comprising a feed vessel (233) in fluid communication with the cell culture apparatus (231), and an external vessel (234) in fluid communication with the cell culture apparatus (231) (Fig. 18; Paragraphs [0089]-[0091]; [0094]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the perfusion system components described by Shibuya to supply the cell culture apparatus with fresh culture medium and nutrients and allow materials to be removed from the cell culture apparatus as desired Shibuya: Paragraph [0089]; Paragraph [0094]).
Regarding claim 33, Green teaches the perfusion system as previously described (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Shibuya however teaches a system and method for cultivating cells (Abstract) comprising a feed vessel (233) in fluid communication with the cell culture apparatus (231), and an external vessel (234) in fluid communication with the cell culture apparatus (231) (Fig. 18; Paragraphs [0089]-[0091]; [0094]), wherein internal pressurization of the feed vessel provides the force to deliver fluid to the structured bag (Paragraph [0094]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the perfusion system components described by Shibuya to supply the cell culture apparatus with fresh culture medium and nutrients and allow materials to be removed from the cell culture apparatus as desired, as the use of the pump allows for controlled delivery and circulation of the culture materials (Shibuya: Paragraph [0089]; Paragraph [0094]).
Regarding claim 35, Green teaches the perfusion system as previously described (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Shibuya however teaches a system and method for cultivating cells (Abstract) comprising a feed vessel (233) in fluid communication with the cell culture apparatus (231), and an external vessel (234) in fluid communication with the cell culture apparatus (231) (Fig. 18; Paragraphs [0089]-[0091]; [0094]) further comprising a pump (248). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the perfusion system components described by Shibuya to supply the cell culture apparatus with fresh culture medium and nutrients and allow materials to be removed from the cell culture apparatus as desired, as the use of the pump allows for controlled delivery and circulation of the culture materials (Shibuya: Paragraph [0089]; Paragraph [0094]).

Claims 31, 33, and 35 are additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner in view of Fujimori (JP 05-336957 from IDS) as applied to claims above and  further in view of Shibuya et al. (US 2010/0081122 A1), herein referred to as Shibuya.

Regarding claim 31, Tanner teaches the structured bag as previously described, wherein the system can comprise a perfusion system (Paragraph [0020]), but fails to disclose any specific details of said perfusion system Shibuya however teaches a system and method for cultivating cells (Abstract) comprising a feed vessel (233) in fluid communication with the cell culture apparatus (231), and an external vessel (234) in fluid communication with the cell culture apparatus (231) (Fig. 18; Paragraphs [0089]-[0091]; [0094]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the perfusion system components described by Shibuya to supply the cell culture apparatus with fresh culture medium and nutrients and allow materials to be removed from the cell culture apparatus as desired Shibuya: Paragraph [0089]; Paragraph [0094]).
Regarding claim 33, Tanner teaches the perfusion system as previously described (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Shibuya however teaches a system and method for cultivating cells (Abstract) comprising a feed vessel (233) in fluid communication with the cell culture apparatus (231), and an external vessel (234) in fluid communication with the cell culture apparatus (231) (Fig. 18; Paragraphs [0089]-[0091]; [0094]), wherein internal pressurization of the feed vessel provides the force to deliver fluid to the structured bag (Paragraph [0094]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the perfusion system components described by Shibuya to supply the cell culture apparatus with fresh culture medium and nutrients and allow materials to be removed from the cell culture apparatus as desired, as the use of the pump allows for controlled delivery and circulation of the culture materials (Shibuya: Paragraph [0089]; Paragraph [0094]).
Regarding claim 35, Tanner teaches the perfusion system as previously described (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Shibuya however teaches a system and method for cultivating cells (Abstract) comprising a feed vessel (233) in fluid communication with the cell culture apparatus (231), and an external vessel (234) in fluid communication with the cell culture apparatus (231) (Fig. 18; Paragraphs[0089]-[0091]; [0094]) further comprising a pump (248).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the perfusion system components described by Shibuya to supply the cell culture apparatus with fresh culture medium and nutrients and allow materials to be removed from the cell culture apparatus as desired, as the use of the pump allows for controlled delivery and circulation of the culture materials (Shibuya: Paragraph [0089]; Paragraph [0094]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Green and Fujimori (JP 05-336957 from IDS) and Shibuya as applied to claims above and, further in view of Gebauer et al. (WO 2015/030639 A1), herein referred to as Gebauer.

Regarding claim 32, Green teaches the perfusion system as previously described, but fails to explicitly teach an embodiment wherein gravity provides the force to deliver fluid to the structured bag. Gebauer, however, teaches a bioreactor system comprising a vessel (Abstract) wherein the vessel is a self-supporting plastic bag (Page 5, lines 16-19) and has an addition tube (5), wherein the delivery of fluid through the addition tube is provided by gravity (Page 3, lines 19-25). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the fluid delivery system described by Gebauer to allow for fluid delivery with minimal additional equipment or electrical power requirements.

Claim 32 is additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner and Fujimori (JP 05-336957 from IDS) and Shibuya as applied to claims above and further in view of Gebauer et al. (WO 2015/030639 A1), herein referred to as Gebauer.

Regarding claim 32, Tanner teaches the perfusion system as previously described, but fails to explicitly teach an embodiment wherein gravity provides the force to deliver fluid to the structured bag. Gebauer, however, teaches a bioreactor system comprising a vessel (Abstract) wherein the vessel is a self-supporting plastic bag (Page 5, lines 16-19) and has an addition tube (5), wherein the delivery of fluid through the addition tube is provided by gravity (Page 3, lines 19-25).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the fluid delivery system described by Gebauer to allow for fluid delivery with minimal additional equipment or electrical power requirements.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Green and Fujimori (JP 05-336957 from IDS) and Shibuya as applied to claims above and, further in view of Galliher et al. (US 2009/0188211 A1), herein referred to as Galliher.

Regarding claim 34, Green teaches the perfusion system as previously described (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Galliher, however, teaches a system for containing and manipulating fluids with a reactor system (Abstract) wherein external pressurization of the feed vessel provides the force to deliver fluid to the structured bag (Paragraph [0077]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Green to include the fluid delivery system described by Galliher to pump fluids, gas, and/or powder into the reactor chamber without pump heads and/or pump chambers (Galliher: Paragraph [0077]).

Claim 34 is additionally and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tanner and Fujimori (JP 05-336957 from IDS) and Shibuya as applied to claims above and further in view of Galliher et al. (US 2009/0188211 A1), herein referred to as Galliher.

Regarding claim 34, Tanner teaches the perfusion system as previously described (Paragraph [0020]), but fails to disclose any specific details of said perfusion system. Galliher, however, teaches a system for containing and manipulating fluids with a reactor system (Abstract) wherein external pressurization of the feed vessel provides the force to deliver fluid to the structured bag (Paragraph [0077]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Tanner to include the fluid delivery system described by Galliher to pump fluids, gas, and/or powder into the reactor chamber without pump heads and/or pump   chambers (Galliher: Paragraph [0077]).

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. Applicant argues that the cited prior art including Fujimori does not disclose a bottom portion which does not fold.  The examiner disagrees and also notes that such claim limitations do not have support in the specification as originally filed and thus are directed to new matter.  Furthermore Fujimori specifically discloses utilizing a sheet 8 which sits on the bottom portion and prevents folding thereof in use allowing the bag to be free standing.  Thus applicant’s arguments are unpersuasive as they have not explained why such features are not present in the cited prior art.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Falkenberg et al. (US 5,449,617), teaches a culture vessel for cell cultures comprising a dual-chamber culture vessel, wherein the chambers are separated by a dialysis membrane (Abstract); 
Tanner et al. (WO 2016/069885 A1), teaches a perfusion bioreactor platform comprising a cell culture apparatus with a feed vessel and an external vessel; and
Stankowski et al. (US 2017/0073624 A1), teaches a bioreactor assembly comprising a plurality of flexible cultivation bags (Abstract).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799